Citation Nr: 0115660	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  99-25 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right wrist disorder.

2.  Entitlement to service connection for a right wrist 
disorder based on a de novo review of the record.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right thumb, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
February 1984.

By rating decision of April 1994, the RO denied service 
connection for a right wrist disorder.  The veteran was 
notified but did not file a notice of disagreement (NOD) and 
the April 1994 rating decision became final.

These matters now come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision in which 
the RO denied an increased (compensable) rating for residuals 
of a fracture of the right thumb and found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right wrist disorder.  
By rating decision of November 1999, the RO granted an 
increased 10 percent rating for the veteran's right thumb 
disorder.  The veteran appealed both issues and was afforded 
a hearing at the RO in July 2000.  His claims were denied by 
the hearing officer in an August 2000 supplemental statement 
of the case (SSOC).  In March 2001, the veteran appeared for 
a hearing before the undersigned member of the Board at the 
RO.


FINDINGS OF FACT

1.  In an April 1994 decision, the RO denied service 
connection for a right wrist disorder; the veteran did not 
appeal and the April 1994 RO decision became final.


2.  Evidence submitted since the April 1994 RO decision 
pertaining to the veteran's right wrist disorder is so 
significant that it must be considered in order to fairly 
decide the merits of his claim of entitlement to service 
connection for a right wrist disorder.


CONCLUSIONS OF LAW

1.  The April 1994 RO decision that denied service connection 
for a right wrist disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  Additional evidence pertaining to the veteran's right 
wrist disorder associated with the claims file since the 
April 1994 RO decision is new and material and that claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a right wrist disorder was denied by 
the RO in an April 1994 decision.  The evidence of record at 
that time included service medical records showing that the 
veteran had exhibited some decreased range of motion in his 
right wrist in April 1983.  No right wrist disability was 
noted at the time of his separation examination in January 
1984 and there was no evidence of post-service treatment or 
diagnosis of a right wrist disability.  The veteran failed to 
appear for a VA examination of his right wrist which was 
scheduled in March 1994.  The RO denied service connection 
for a right wrist disorder on the basis that there was no 
evidence of current disability in the right wrist.

Where there is a prior final decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 5108.  When a claimant seeks to 


reopen a final decision based on new and material evidence, 
the Board must first determine whether the evidence received 
since the last final disallowance of the claim is new and 
material under 38 C.F.R. § 3.156(a) (2000).

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, the 
credibility of new evidence is presumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the 
Board that had refused, after having considered newly 
presented evidence, to reopen a previously disallowed claim 
because of a lack of new and material evidence.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

Medical evidence submitted since the April 1994 RO decision 
includes testimony from an RO hearing in July 2000 and 
testimony at a March 2001 hearing before the undersigned 
member of the Board.  In addition, the veteran was seen for a 
VA examination in March 1999 and there are records of VA 
treatment in the claims folder.

On VA orthopedic examination in March 1999, the veteran 
reported a history of breaking his right wrist, index finger 
and thumb during a basketball game when he was in service.  
He complained of swelling since that time with constant 
discomfort in the digits, limitation of motion and difficulty 
writing, stiffness, and aching in the fingers when the 
weather changes.  The veteran indicated that he was right 
hand dominant and said that he was limited in his ability to 
play sports.  He reported no current medication or treatment 
for his right upper extremity complaints.  On 


examination, range of motion of the right wrist was full with 
no pain on palpation.  There was no evidence of swelling and 
no increased heat.  X-rays of the right hand showed mild 
osteoarthritis in the area of the multangular bone.

At his July 2000 RO hearing, the veteran indicated that he 
had a lot of numbness  and tingling in his right hand that he 
attributed to his right wrist disorder.

At his March 2001 hearing before the undersigned member of 
the Board, the veteran testified that his doctors at the VA 
Medical Center (VAMC) in East Orange, New Jersey have 
diagnosed him with arthritis in the right wrist.  The 
veteran's treatment records from that VA facility have not 
been associated with the claims folder.

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision", 
Hodge, 155 F.3d at 1363, the Board finds that the new 
evidence bears directly and substantially on the question of 
service connection for a right wrist disorder.  The evidence 
at the time of the prior final decision did not establish a 
diagnosis of any disorder affecting the right wrist.  Insofar 
as the evidence associated with the claims folder since the 
April 1994 RO decision includes documentation of both 
diagnosis involving the right wrist and the veteran's 
testimony regarding treatment of the right wrist, this is 
sufficient to present a more complete picture of the 
circumstances surrounding the veteran's condition.  
Accordingly, as new and material evidence has been submitted, 
the claim of entitlement to service connection for a right 
wrist disorder is reopened.


ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for a right wrist disorder has been 
submitted; to this extent the appeal is granted.


REMAND

Pertinent to the issues on appeal, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
defines VA's duty to assist a claimant in obtaining evidence 
to necessary to substantiate a claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superseding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


Service Connection

In light of the Board's conclusion that the claim of 
entitlement to service connection for a right wrist disorder 
is reopened, the claim must be reviewed on a de novo basis.  
In order to ensure that the veteran's procedural rights are 
protected so far as his being given adequate notice and 
opportunity to present argument and evidence on the issue 
involving his right wrist disorder, a remand of the case to 
the RO is indicated.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131(West 
1991); 38 C.F.R. § 3.303 (d) (2000).




As noted above, the evidence of record includes service 
medical records showing that the veteran had exhibited some 
decreased range of motion in his right wrist in April 1983.  
No right wrist disability was noted at the time of his 
separation examination in January 1984.

On VA orthopedic examination in March 1999, range of motion 
in the right wrist was full with no pain on palpation.  There 
was no evidence of swelling and no increased heat.  X-rays of 
the right showed mild osteoarthritis in the area of the 
multangular bone.  It is not indicated whether the 
multangular bone is located in the region of the veteran's 
wrist.

In his July 2000 and March 2001 hearing testimony, the 
veteran complained of problems with his right wrist.  At his 
March 2001 hearing before the undersigned member of the 
Board, the veteran testified that his VA doctors had 
diagnosed him with arthritis in the right wrist.  The 
veteran's treatment records from that VA facility have not 
been associated with the claims folder.

The Board finds that, while the evidence of record now 
contains evidence of some pathology in the right wrist, 
sufficient to reopen the claim of entitlement to service 
connection, the evidence of record still does not definitely 
establish the full nature, extent, and likely etiology of any 
current right wrist disorder.  As such, the Board finds that 
the veteran should undergo a comprehensive VA orthopedic 
examination.  The veteran is hereby notified that failure to 
report for any scheduled examination, without good cause, 
could well result in the denial of the claim.  See 38 C.F.R. 
§ 3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.

In addition, prior to having the veteran undergo any VA 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include medical records from any VA facilities, 
and specifically those records of VA treatment at the VAMC in 
East Orange, New 



Jersey.  The record was held open for sixty days following 
the hearing to allow the veteran and his representative to 
submit these records.  No records have been 
received from the veteran or his representative.  However, 
insofar as there are VA treatment records which have not been 
associated with the claims folder, such records must be 
obtained.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain 
pertinent medical records from any other source(s) or 
facility(ies) identified by the veteran.


Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's residuals of a fracture of the right thumb have 
been evaluated under the provisions of Diagnostic Code 5224 
pertaining to ankylosis of the thumb.  Ankylosis of the thumb 
at a favorable angle, is rated 10 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Codes 5224 (2000).

The regulatory note at the beginning of the section for 
evaluating ankylosis of fingers states that " (3) with only 
one joint of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible 


to within 2 inches (5.1 cms.) of the median transverse fold 
of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable; (4) with the 
thumb, the carpometacarpal joint is to be regarded as 
comparable to the metacarpophalangeal joint of other 
digits."  Regulatory note "(a)" following Diagnostic Code 
5223 states that limitation of motion of a finger of less 
than one inch (2.5 cms.) in either direction is not 
considered disabling.

On VA orthopedic examination in March 1999, range of motion 
in the right thumb was as follows: extension possible to 40 
degrees; flexion possible to 30 degrees; abduction out of the 
plane of the palm of the hand was possible to 30 degrees.  
All motion was accompanied by pain at the first metacarpal 
proximal phalangeal joint.  The joint itself was observed to 
be mildly swollen with slightly increased heat noted.  The 
diagnostic impression included arthritis at the first 
metacarpal proximal phalangeal joint.

The Board emphasizes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain on undertaking movement, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
and the holding of the United States Court of Appeals for 
Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  With respect to the current clinical findings 
reported on the March 1999 VA examination of the veteran's 
right thumb, there does not appear to be sufficient comment 
on the criteria from DeLuca; there is also insufficient 
comment for the Board to evaluate the residuals of a right 
thumb fracture in accordance with the rating criteria 
including the regulatory notes set forth above.  For this 
reason, further examination is warranted.

The case is REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records from 1994 


to the present concerning the veteran's 
right upper extremity, to include his 
right wrist and right thumb, from the 
East Orange, New Jersey VAMC as well as 
from any other source(s) or facility(ies) 
identified by the veteran.

2.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded a 
comprehensive VA orthopedic examination 
to determine the nature and etiology of 
any pathology in the right wrist, and the 
current severity of the residuals of a 
fracture of the right thumb.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, to 
include a complete copy of this REMAND.  
All clinical findings should be reported 
in detail.  After examination of the 
veteran and review of the claims folder, 
the VA examiner should respond to the 
following questions:  (a) diagnose all 
current pathology in the right wrist; (b) 
is it at least as likely as not that a 
current right wrist disability developed 
in service or is otherwise related to 
service; (c) conduct range of motion 
testing in the right thumb and report 
whether the tip of the thumb cannot be 
brought to within two inches of the 
median transverse fold of the palm, or 
whether the tip of the thumb can be 
brought to within two inches of the 
median transverse fold of the palm, or 
whether the tip of the thumb can be 
brought to within less than one inch of 
the median transverse fold of the palm; 
(d) review pertinent aspects of the 
veteran's medical and employment history, 
and comment on the effects of the 
demonstrated disability in the right 
thumb 


upon the veteran's ordinary activity and 
on how it impairs his functionally, 
particularly in the work place.  The 
examiner should also specifically comment 
on the degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca, supra, and 
38 C.F.R. §§ 4.40 and 4.45, and painful 
motion under 38 C.F.R. § 4.59 (2000).

3.  Thereafter, the RO should re-evaluate 
the veteran's claims of entitlement to 
service connection for a right wrist 
disorder and entitlement to an increased 
rating for residuals of a fracture of the 
right thumb, on the merits, in light of 
all applicable evidence of record and all 
pertinent legal authority, to include the 
recently amended/added statutory 
provisions pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

4.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the claims 
file is returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and to comply with recently 
enacted legislation.  The veteran need take no action until 
otherwise notified, but he has the right to submit additional 



evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



